Case 2:20-cv-00218-DSF-E Document 22 Filed 08/13/20 Page 1 of 1 Page ID #:160




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 DAVID HUNT SEP IRA, et al.            CASE NO.
                                       2:20−cv−00218−DSF−E
              Plaintiff(s),
       v.                               Order to Show Cause re
 FRANK SIMONETTI, et al.                Dismissal for Lack of
                                        Prosecution
             Defendant(s).




      Generally, defendants must answer the complaint within 21 days after
    service or 60 days if the defendant is the United States. Fed. R. Civ. P.
    12(a)(1).
       In this case, FRANK SIMONETTI, SWEETY HIGH, INC. and VERONICA
    ZELLE failed to plead or otherwise defend within the relevant time. The
    Court orders plaintiff to show cause in writing on or before August 27, 2020
    why the claims against the non-appearing defendant(s) should not be
    dismissed for lack of prosecution. Failure to respond to this Order may
    result in sanctions, including dismissal for failure to prosecute.

      IT IS SO ORDERED.

 Date: August 13, 2020                      /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
